Citation Nr: 0029507	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased rating for a recurrent 
dislocation of the left shoulder, currently evaluated as 20 
percent disabling.


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to September 
1969.

The appeal pertaining to service connection for bipolar 
disorder arises from a May 1995 rating action in which the RO 
denied service connection for bipolar disorder.  The Board of 
Veterans' Appeals (Board) notes that the RO initially 
approached the issue as a new and material evidence claim, 
but that in an August 1997 supplemental statement of the case 
(SOC), the issue was denied on the merits.  This was in 
apparent recognition that the veteran had provided a timely 
notice of disagreement (NOD) with the September 1995 
decision.  Following the May 1995 rating action, the veteran 
submitted additional evidence in September 1995, along with a 
statement in which he indicated that he did not know whether 
he should continue with the next phase of the appeals process 
or just present the additional evidence.  Thus, the Board 
finds that the veteran's statement, along with the evidence 
submitted, meets the criteria for an NOD under 38 C.F.R. 
§ 20.201 (1999).     

In a March 1997 rating action, the RO denied an evaluation in 
excess of 20 percent for the veteran's service connected 
recurrent dislocation of the left shoulder with subluxation.  
The veteran appealed for a higher rating. 
 
The veteran provided testimony at a hearing before an RO 
hearing officer in April 1997 and at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in December 1999.  Transcripts of both hearings are 
of record.

The issue of entitlement to an increased rating for recurrent 
dislocation of the left shoulder with subluxation will be 
addressed in the Remand section below.



FINDINGS OF FACT

1.  As the record includes medical evidence indicating that 
there is a possible relationship between the veteran's 
current bipolar disorder to service, the claim is plausible.

2.  The preponderance of the competent medical evidence 
establishes that the veteran's current bipolar disorder is 
not related to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bipolar disorder 
is well grounded.  38 U.S.C.A. § 5107(b) (West 1991). 

2.  A bipolar disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records were negative for complaints, 
symptomatology, or treatment of bipolar disorder.  

A private psychiatric evaluation dated in November 1993 
revealed a diagnosis of bipolar disorder.

A VA outpatient treatment record dated in June 1994 revealed 
an assessment of bipolar disorder. 

A September 1995 Social Security Disability Determination 
report indicated that the veteran was awarded disability 
payments, in part, for bipolar disorder.  In the report it 
was noted that the veteran alleged disability beginning in 
September 1991 due to bipolar disorder and due to an injury 
to his arm, hand, shoulder, and radial nerve.

An undated supporting statement was received from a person 
who claimed to witness the a hospitalization of the veteran 
around August 1968 to September 1968.  He stated that he 
witnessed the veteran bleeding, experiencing pain, and in 
hysteria.

Two supporting statements dated in April 1997 were received 
from the veteran's sister and mother.  Both stated that that 
the veteran's mental disorder began in 1969 and that he had 
experienced mood swings and chronic depression.    

The veteran provided testimony at a hearing before an RO 
hearing officer in April 1997.  He testified that he 
developed a psychiatric disability as a result of his service 
but that he did not seek treatment until 1991.

The veteran was afforded a VA psychiatric examination in July 
1997.  The examiner noted, in particular, the veteran's 
receipt of social security disability benefits and the 
statements of support from the veteran's friends and mother.  
The veteran reported manic episodes and depressed moods.  On 
examination, his affect was appropriate to expressed thought 
content.  His speech was normal in rate and his content was 
relevant and goal oriented.  There was no evidence of 
hallucinations or delusions.  He was oriented to time, place, 
and person.  The impression included bipolar disorder, most 
recent episode unspecified, with rapid cycling, in partial 
remission.  The examiner commented that the veteran's 
retrospective account of psychiatric symptoms between 1968-
1991 was suggestive of bipolar disorder.  His account was 
partially supported by recent reports from family members and 
others.  The accounts were not validated by documented 
clinical observations by trained medical personnel and that 
in the total absence of any such documentation, a significant 
degree of diagnostic uncertainty remained for that period of 
time.

At a hearing before the undersigned member of the Board in 
December 1999, the veteran, his sister, and wife all 
testified that his psychiatric disability began in service 
which was evidenced by manic episodes and mood swings.  The 
veteran testified that during service in August 1968 he was 
hospitalized for psychiatric evaluation.  The veteran's 
sister testified that she was a registered nurse with some 
experience in psychiatric nursing and that she witnessed the 
veteran's manic episodes during this period of time.  She 
stated that at the time, she had been teaching nursing for 
nine years.  From her experience, she reported that the 
veteran was very much out of control in a manic mode and that 
she had never observed the veteran displaying this type of 
behavior before.  Following discharge from service, the 
veteran lived with his sister on and off for the next 4 or 5 
years.  She stated that he had several manic-depressive 
episodes during that period of time.       

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Certain conditions, 
including bipolar disorder, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. The presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question to be answered with respect to the 
veteran's claim for service connection is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court of Appeals for 
Veterans Claims (Court) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, medical evidence, including current VA 
examination, establishes that the veteran has a current 
diagnosis of bipolar disorder.  As such, the first Caluza 
requirement is met.  The veteran' sister, a registered nurse 
with experience in psychiatric nursing, has alleged that the 
veteran's psychiatric symptoms began in service.  In 
particular, she stated that she personally witnessed the 
veteran experiencing manic and depressive episodes during his 
period of active service.  As such, the second and third 
Caluza requirements for a well-grounded claim have been met.  
Accordingly, the Board concludes that the claim of service 
connection for a bipolar disorder is well-grounded.       

The Board will next proceed with an analysis of the veteran's 
claim on the merits.  
While, as noted above, the veteran's sister, a nurse with 
experience is psychiatric nursing, has offered an opinion 
that the veteran's psychiatric symptoms were first manifested 
in service, the Board finds that the weight of the evidence 
militates against the claim.  Here, the Board notes that the 
Court has discussed the probative value to be placed on 
statements prepared by nurses. A nurse's statement contains 
some probative value and may constitute competent medical 
evidence, at least for the limited purpose of determining 
whether a claim is well grounded. Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996).  For a nurse's statement to constitute 
probative evidence, the nurse must have specialized knowledge 
regarding the area of medicine and have participated in the 
treatment of the appellant. Black v. Brown, 10 Vet. App. 279, 
284 (1997). It is important to note that these holdings give 
probative value to the veteran's sister's December 1999 
testimony for the limited purpose of determining whether a 
claim is well grounded. The testimony, though, must here be 
weighed against all other relevant evidence in determining 
whether service connection should be granted.  

In this case, the July 1997 VA examiner commented that the 
veteran's account of psychiatric symptoms between 1968 and 
1991 had not been medically documented by trained medical 
personnel, and that in the total absence of any such 
documentation, a significant degree of diagnostic uncertainty 
remained for that period of time.  Furthermore, the Social 
Security Disability Determination report revealed that the 
bipolar disorder began manifesting itself in September 1991, 
many years post-service.  The Board accords greater probative 
value to the opinion rendered by the July 1997 VA medical 
examiner which was clearly based on a thorough review of the 
veteran's pertinent medical history, including the statements 
and observations of the veteran's sister, as contained in the 
claims folder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

As evidence of a well-grounded claim has been presented, the 
appeal is allowed to this extent. 

Service connection for bipolar disorder is denied.


REMAND

The veteran has alleged that he has increasing pain and 
limitation of function of his left shoulder.  

The Court has held that, when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of functional loss, if any, due to pain, weakened 
movement, excess fatigability or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

Following a complete review of the claims folder, the Board 
finds that further development is required.  The last VA 
orthopedic examination was conducted in November 1996 and the 
examination report shows that the examiner failed to render 
comments prescribed by De Luca.  At the examination, the 
veteran stated that he had repeated subluxations and 
dislocations of his left shoulder.  He wore a sling nearly 
full time to prevent dislocations, but still experienced 
frequent subluxations on a daily basis, even with leaning 
forward.  On examination, there was 10 cm. incision on the 
anterior aspect of his left shoulder.   The incision was 
spread to 4 mm.  Subcutaneous atrophy was present on the 
anterior aspect of the left shoulder.  Passive range of 
motion on overhead was 150 degrees, internal rotation was 80 
degrees, external rotation was 60 degrees.  Motion at the 
glenohumeral joint was smooth without crepitus.  However, 
there was severe apprehension with external rotation with 
overhead elevation.  Inferior traction sign was positive with 
a positive sulcus test.  Rotator cuff strength subscapularis 
was 3/5 and external rotator was
3/5.  Radiographic results revealed reduced glenohumeral 
joint, but with mild post-traumatic arthritis.  The diagnosis 
was severe chronic anterior-inferior instability, 
glenohumeral joint, left shoulder, with recurrent 
subluxations and dislocations, as well as mild post-traumatic 
arthritis.  The examiner stated that the left shoulder was 
severely symptomatic requiring a full time sling, but he did 
not discuss functional loss due to pain, weakened movement, 
excess fatigability or incoordination.  

Furthermore, at a December 1999 hearing before the 
undersigned Member of the Board at the RO, the veteran 
indicated that he was currently receiving treatment by a 
private physician in Houston.  The Board notes that such 
records of treatment are not contained in the veteran's 
claims folders and need to be obtained by the RO.
  
Thus, the Board finds that the veteran should be afforded a 
VA orthopedic examination to determine the current degree of 
disability of the veteran's service connected recurrent 
dislocation of the left shoulder.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain all records of treatment of his left 
shoulder since November 1996, the date of the 
VA examination.
  
2.  Thereafter, the veteran should be afforded 
a special VA orthopedic examination to 
determine the degree of severity of his 
service-connected recurrent dislocation of the 
left shoulder.  The claims folder must be made 
available to the examiner prior to the 
examination so that he may review pertinent 
aspects of the veteran's military, medical, 
and employment history.  All clinical findings 
pertaining to the left shoulder should be 
reported in detail.  The examiner should 
report on the range of motion in the left  
shoulder in all planes and in degrees of 
motion.   The examiner should also comment on 
the effects of the left shoulder disability 
upon the veteran's ordinary activity and on 
how it impairs him functionally, particularly 
in the work-place, specifically, the degree of 
functional loss, if any, resulting from pain 
on undertaking motion, weakened movement, 
excess fatigability, or incoordination, as 
contemplated by DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable.  The clinical findings and reasons 
upon which the comments are based should be 
clearly set forth.

3.  A copy of the notice advising the veteran 
of the scheduled examination, properly 
addressed, should be inserted into the claims 
folder.  He should also be apprised of the 
consequences of the failure to report for such 
examination, in accordance with the provisions 
of 38 C.F.R. § 3.655 (1999).

4. When the above development has been 
completed, the RO should review the entire 
record and ensure that all development 
requested in this REMAND order has been 
complied with in full.  If any deficiency is 
present in the record, appropriate corrective 
action should be implemented.

In the event that the benefit sought remains adverse, the 
veteran should be furnished an appropriate Supplemental 
Statement of the Case and afforded the requisite time to 
reply thereto.  They should then be given the opportunity to 
review the claims folders and complete a 646 or equivalent.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless notified.  The purpose of this 
REMAND is to comply with a precedent decision of the Court 
and to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 


- 11 -


